Citation Nr: 0912868	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-30 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The evidence of record shows that the Veteran's tinnitus is 
related to military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for tinnitus as the 
Board is taking action favorable to the Veteran by granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).


Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints or diagnoses of tinnitus.

After separation from military service, the Veteran submitted 
a July 2005 Application for Compensation in which he reported 
that his tinnitus began in 1970.

A November 2005 VA audiological examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran complained of tinnitus.  He reported that after 
separation from military service, he worked in a managerial 
position at a supermarket and then worked for the Post 
Office.  The Veteran reported minimal noise exposure in these 
positions.  He reported that the tinnitus was bilateral, had 
existed since military service, and was periodic with 
occurrences 2 to 4 times per year.  The examiner stated that

within the [service treatment records], 
there is no mention/complaint of . . . 
tinnitus.  Unless other information not 
reviewed indicates otherwise, a claim 
for . . . tinnitus [is] not supported 
with these findings.  Therefore, it is 
less likely as not (less than 50/50 
probability) that . . . tinnitus [was] 
caused by or a result of military related 
acoustic trauma.

The issue on appeal is an unusual one, as the determination 
of whether or not service connection is warranted turns 
almost entirely on the Veteran's lay testimony.  A grant of 
service connection for a disability generally requires 
medical evidence of a current disability and a relationship 
to military service.  Lay testimony is only competent to the 
extent that it is limited to a matter that the witness has 
actually observed and is within the realm of their personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Unless the witness is a medical expert, lay evidence 
alone is usually not sufficient to prove medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, medical evidence nearly always trumps lay 
evidence for the purposes of determining diagnosis and 
etiology.

However, the disability of tinnitus poses unique problems.  
Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus 
is "subjective," as its existence is generally determined 
by whether or not the Veteran claims to experience it.  For 
VA purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  If a Veteran reports ringing in his or her ears, 
then a diagnosis of tinnitus is generally applied without 
further examination.  In addition, since the diagnosis of 
tinnitus is so heavily reliant upon lay statements, the 
etiology of the disorder is similarly reliant upon them.  The 
date that a Veteran reports that the tinnitus symptoms began 
is generally accepted as the date that the disorder began, 
without further examination.  Accordingly, while service 
connection for tinnitus requires a medical diagnosis of 
tinnitus and a medical nexus relating the diagnosis to 
military service, lay testimony plays an unusually important 
role in these determinations.

This is of crucial importance in the case on appeal.  The 
medical evidence of record shows that the Veteran has a 
current diagnosis of tinnitus.  The dispute is over the 
etiology of the disorder, not its existence.  Service 
connection for tinnitus has been denied on the basis that the 
Veteran's service treatment records do not include any 
complaints or diagnoses of it.  This lack of in-service 
medical evidence was the only reason given by the examiner 
for the negative nexus opinion in the November 2005 VA 
audiological examination report.

The Veteran has consistently stated that his tinnitus began 
during military service as a result of military acoustic 
trauma.  In this regard, the evidence of record shows that 
the Veteran served in Vietnam as a light weapons infantry 
specialist and received the Bronze Star Medal and Combat 
Infantryman Badge.  In addition, the Veteran received the 
Purple Heart for fragmentation wounds to his left shoulder.  
This is consistent with the Veteran's statements that he was 
wounded by the explosion of an enemy grenade.  As such, the 
evidence of record shows that the Veteran was exposed to 
extensive combat noise during military service, including 
being in close proximity to at least one explosion.  
Furthermore, the Veteran reports no significant post-service 
noise exposure, and there is no evidence of record which 
contradicts this.  Accordingly, based on the totality of the 
evidence of record, the Board finds the Veteran's lay 
statements that his tinnitus symptoms began during military 
service are credible and therefore, are competent evidence as 
to when his tinnitus began.

The examiner who gave the November 2005 opinion specifically 
qualified his negative nexus opinion with the statement 
"[u]nless other information not reviewed indicates 
otherwise."  As the Board has demonstrated that the 
Veteran's lay testimony is credible and does indeed indicate 
otherwise, the basis for the November 2005 opinion is invalid 
based on the examiner's own statements.  Accordingly, the 
November 2005 medical opinion is not competent evidence as to 
when the Veteran first began to experience tinnitus.

As stated above, the Veteran's lay statements are generally 
sufficient for the purposes of determining the diagnosis and 
when tinnitus began.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  While there is no competent medical evidence of 
record that addresses when the Veteran's tinnitus began, his 
statements alone may be considered competent evidence to make 
such a determination.  Id. at 374.  Accordingly, the medical 
evidence of record shows that the Veteran has a current 
diagnosis of tinnitus and the lay evidence of record shows 
that it began in military service.  Applying the doctrine of 
reasonable doubt, the Board finds that the Veteran's tinnitus 
is related to active military service.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, service connection for 
tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


